Grant, J.
(dissenting). Mark Norris, one of the plaintiffs, as trustee under the will of Charles Shepard, deceased, and as executor and trustee under the will of Dorinda N. Shepard, deceased, and the other plaintiff, executed to defendant, on September 6, 1904, a lease of the Auditorium, so-called, in the city of Grand Rapids, for the term of one year from and after October 1, 1904, with the privilege of renewing the same from year to year for the further period of four years; the lessee to give the lessor written notice of such renewal on or before the 1st day of May in each year.
The Auditorium was a public hall, used for public entertainments and amusements. It contained a ground floor, balcony, and stage. The basement under the Auditorium was not used in connection with it, but was rented by plaintiffs to private parties — a part to Young & Chaffee, who carried on a furniture business in an adjacent building, and used part of the basement of the Auditorium as a packing room and storing room for mattresses, furniture, etc. Another part was leased to the Grand Rapids Evening Post, and a third part to the New Era Life Insurance Company. The lease contained no covenant to repair, or *433any covenant that the demised premises were suitable for the purposes stated in the lease. The lessee covenanted to make repairs. The defendant was an experienced theatrical manager, familiar with places of amusements, their construction, and the usual methods resorted to for the protection of patrons. Defendant went into possession, and from September, 1904, to April, 1905, used the building for a skating rink. In April, 1905, defendant gave plaintiff notice of his intention to renew the lease for another year. The Auditorium was not designed or equipped as a theater; it was used mainly for concerts, political meetings, and the like. Defendant desired to equip the Auditorium for theatrical exhibitions, and he and Mr. Norris as trustee on August 23,1905, entered into an agreement referring to the former lease, reciting defendant’s desire to make certain changes and alterations in the Auditorium, with a view to make it practicable for use as a theater. That agreement required the defendant to make the necessary plans and specifications for the contemplated changes, and to comply with the statutes of the State and ordinances of the city relative to the same. Defendant was likewise to procure all necessary permits for the making of such changes and alterations, and the addition of scenery. He also agreed to make these changes and alterations in accordance with the plans and specifications so prepared, and in strict accordance with the laws of the State and ordinances of the city. The agreement then proceeded to recite certain specific things that he was to do. Defendant was to pay for all these changes and alterations, Mr. Norris agreeing to allow upon rent $1,200 for such improvements, specifying the times when it should be allowed. In case defendant failed to renew his term for the year October 1, 1906, to October 1, 1907, then he was to repay Mr. Norris the amount so allowed. Defendant proceeded to make these improvements, and continued in the possession of the theater until June 18, 1906, when he abandoned the premises. This suit is brought to re*434cover rent due under the lease and the amounts allowed defendant as rent for the improvements.
The defense is that the premises were unfit for the purposes for which they were rented; that the defendant was unable to use them; that the Auditorium had been condemned by the public authorities as unfit, unsafe, and dangerous for the purpose for which it was rented; and that these facts were concealed from the defendant. The facts upon which the defendant relies are as follows: On January 18, 1904, the building inspector and fire marshal, in accordance with a resolution of the common council, had examined the various places of amusement with a view to recommending changes for the protection of the public. They recommended that at the Auditorium there should be put in a wood stairway at the northeast corner of the building, from the sidewalk to the balcony and main floor, a stair leading from the same to the ground; that call boxes be placed in the building, and at least two lines of hose be placed on the main floor, two in the balcony and two on the stage; that all the exposed woodwork in the basement be covered with expanded metal lathing, and two coats of hard plaster; that a cement floor be put in and an automatic sprinkler system installed in the basement. This report was adopted. Mr. Norris built an exit in lieu of the stairway. He put in a double maple floor, lined with asbestos; replastered the basement on metal lath, and, discovering that there were wooden posts supporting the Auditorium floor, he took them out and put in iron columns. These were accepted by the council as sufficient. When defendant was proceeding to equip the theater under the contract of August 23, it was discovered that the present proscenium arch was a wooden truss that spanned the opening, instead of brick. This was removed and a steel truss put in its place. Mr. Norris ordered the automatic sprinkler, but the contractors would not agree to put it in within the time required, as the manufacturers of the valves could not agree to furnish them to the contractor at a specific time. The *435material, however, had arrived, and the sprinkler nearly completed before the defendant abandoned his contract. Telephones had been permitted by the council to take the place of the call boxes required. The two line's of hose had been installed upon the stage, but had not been installed on the main floor or the balcony. On February 13, 1906, the committee of the council, among other things, recommended that a division wall between the stage of the Auditorium and that part of the building facing on Fountain street should be constructed of either brick or tile, and carried through and above the roof. This the committee regarded as one of the most essential recommendations. The committee recommended, upon failure to comply with these requirements, that the Auditorium be closed. On June 11, 1906, Mr. Norris sent a communication to the common council, stating that he had endeavored to get the automatic sprinkler installed within the time required, that he had made a contract with the parties to put in as expeditiously as possible, and that the material was then arriving. He also reported that the contract for the hose and pipe for the main body of the Auditorium had been let for a number of weeks, and he did not understand why it had been delayed. He further reported that he was informed by the Iron Works which had the contract, that the material had arrived, and would be put in as soon as possible. He also reported that he could not put in the wall then without driving all the tenants out of the building, because he was obliged to maintain fires as late as the week before for the benefit of the tenants.
Defendant testified as follows:
“Q. What is the reason you could not carry on the theater ?
“A. Because certain improvements had not been made that were ordered.
“Q. What improvements ?
“A. Installing the sprinkler system and hose.”
The theater season was practically over, and Mr. Norris had reported to the council that all the improvements *436ordered would be completed before the next season opened. The common council, upon the assumption that they had the right to do so, placed several policemen in different parts of the Auditorium during the theatrical peformances. Defendant ran the place without any interference on the part of the authorities from October, 1904, to October, 1905. He commenced work under the second contract in September, and completed the work in about six weeks; his first performance being November 27, 1905. The authorities had not condemned the Auditorium or ordered it closed, or interfered with its occupancy or exhibitions. The special committee of February 13, 1906, recommended that, pending the completion of the changes which they had recommended, the board of police and fire commissioners arrange for a patrol of not less than five experienced firemen to take up and maintain positions in the basement of the Auditorium and the wings of the stage, and such other places as the fire marshal may indicate, but not in the aisles of the Auditorium, and that these men be kept on guard during all hours in which audiences are convened in the Auditorium, and that the proprietors pay the city such compensation therefor as may be agreed upon with said board. This recommendation was adopted by the council. Policemen were placed in the building in accordance with this resolution. At the close of the testimony the court directed a verdict for the plaintiff.
1. Does the rule of caveat emptor apply? Undoubtedly anticipating that this rule might be applied, counsel for the defendant sought to establish. the fact that Mr. Norris, the landlord, had purposely concealed conditions, known to him but not to the defendant. There is no foundation in fact for this claim. Every nook and corner of the building, its construction, its condition and basement were as open to the inspection of the defendant as to the plaintiff. The building was leased for the same purpose for which it had been occupied for many years, without protest or objection on the part of the municipal authorities. The defendant, an experienced theatrical *437man, must certainly be held to have been better acquainted with requirements and surroundings of a theater or place of amusement than Mr. Norris, a lawyer. He is also presumed to have known the laws of the State, and the ordinances of the city, which were as open to him as to the plaintiff. Defendant must have known that municipalities, through their common councils and boards, have certain control over such places and the right to provide reasonable rules and regulations for the protection of the public. These rules and regulations are matters of public record, and were open to the inspection of the defendant. A fire resulting in terrible loss of life had shortly before occurred at the Iroquois theater in Chicago. In all cities throughout the country theaters were being investigated by municipal authorities, and stringent rules and regulations enacted. The city of Grand Rapids was not an exception. The defendant knew, or should have known, this, and if he desired to know what those rules and regulations were before taking the lease, he could readily have done so. He cannot complain now or claim any fraud or concealment on the part of the landlord in not telling him what they were. Mr. Norris was not called upon to speak, and was guilty of concealing no fact which the law required him to state. He was guilty of no wrong in law or morals.
Defendant makes no claim that the building was defective. Every condition now complained of was open to his view. He knew the condition of the basement, or, what is equivalent in law, should have known it. He knew there was no hose in the main floor and the galleries. In other words, he saw the situation, and after his examination entered into a lease which exempted the landlord from any liability to repair, and imposed that liability upon him. In such case the rule of caveat emptor applies to a tenant. “ His eyes are his bargain.” If he desires to protect himself against the requirements of the public authorities, or against inherent and unknown defects, or against present or subsequent conditions of any *438kind, he must protect himself by provisions in his contract; otherwise the law gives him no remedy. In the absence of any concealment of known defects, and of any warranty that a building is in suitable condition for the purpose for which it is to be rented, the lessee must make such examination as he chooses for himself, and determine for himself whether the building is suitable for the purpose for which he desires to lease it. The law does not permit him afterwards to say, ‘ ‘ The building is not suitable or in proper condition.”
The word “demise” in the lease of a house for years “ implies a covenant for title in the estate merely; that is, of quiet enjoyment against the lessor and all that come in under him by title.” Such a lease contains no covenants against the acts of trespassers or strangers, or the requirements of public authorities having police control over the leased premises. In a leading case upon this subject, decided in 1843, the court say:
“ There is no authority for saying that these words imply a contract for any particular state of the property at the time of the demise; and there are many which clearly show that there is no implied contract that the property shall continue fit for the purpose for which it is demised.” Hart v. Windsor, 12 Mees. & W. 68.
This case is cited with approval by many of the courts of this country, and correctly states the rule. Toner v. Meussdorffer, 123 Cal. 462 (56 Pac. 39); Watson v. Almirall, 61 App. Div. (N. Y.) 429 (70 N. Y. Supp. 662); Moore v. Weber, 71 Pa. 429 (10 Am. Rep. 708); Town v. Thompson, 68 N. H. 317 (44 Atl. 492, 46 L. R. A. 748); Gallagher v. Button, 73 Conn. 172 (46 Atl. 819); Howell v. Schneider, 24 App. Cas. (D. C.) 532, and authorities there cited.
The contract of leasing contained no implication that the landlord should make changes that the common council should demand or deem expedient. The landlord had agreed to furnish nothing but the room leased in the condition in which it then was. The lessee assumed the risk *439of conditions which the common council might legitimately impose, or had imposed. Under this lease the rule of caveat emptor applies, and the defendant has no ground of complaint against his landlord for the condition of the building, or failure to comply with the requirements of the common council. It is proper, and just, also, to here remark that the plaintiff had substantially complied with all the requirements of the common council under their resolution and ordinance of February, 1904, except as to the sprinkler and the hose in the main floor and in the balcony.
2. We have substantially decided the second question presented in what has already been said upon the first, and but little need be said upon it. That question is, Did the lessor in this case impliedly warrant that the premises were tenantable and could be safely and conveniently used for the purposes for which they were rented ? That question has been settled by the decisions of this court, holding that such lease contains no implied covenant as to the condition of the demised premises or their fitness for the use intended. Clark v. Babcock, 23 Mich. 164, and authorities cited in note 3; Rhoades v. Seidel, 139 Mich. 608 (102 N. W. 1025); Hart v. Windsor, supra; Auer v. Vahl, 129 Wis. 635 (109 N. W. 529). In Hart v. Windsor, the defense was that the tenement was not reasonably fit for use, being infested with noxious insects. After stating the rule that there was no implication by law that the demised property was fit for the purpose for which it was let, the court say:
“ It is much better to leave the parties in every case to protect their interests themselves by proper stipulation, and if they really mean a lease to be void by reason of any unfitness in the subject for the purpose intended, they should express that meaning.”
Other English authorities are to the same effect, but we need not cite them. The same rule is held in the courts of the United States. Mr. Justice Gray, in Leavitt v. Fletcher, 10 Allen (Mass.), 119, said:
*440" It is well settled that in a lease of real estate no covenant is implied that the lessor shall keep the premises in repair, or otherwise fit for occupation.”
So it is distinctly held in Jaffe v. Harteau, 56 N. Y. 398 (15 Am. Rep. 438), that, in the absence of fraud or any agreement, there is no implied warranty that the premises are tenantable or fit for the use for which they are to be leased, citing several authorities. In Keates v. Earl of Cadogan, 10 Com. B. (N. S.) 591, the declaration stated that the demised premises were at the time of letting in a ruinous and dangerous condition, and the plaintiff was without any knowledge or information upon this subject, and that the defendant, the landlord, let the house to plaintiff without informing him of its condition. Upon demurrer the court said:
“ It is not pretended that there was any warranty, express or implied, that the house was fit for immediate occupation, but it is said that, because the defendant knew that the plaintiff wanted it for immediate occupation, and knew that it was in an unfit and dangerous state, and did not disclose that fact to the plaintiff, an action of deceit will lie. The declaration does not allege that the defendant made any misrepresentation, or that he had reason to suppose that the plaintiff would not do what any man in his senses would do, viz., make proper investigation, and satisfy himself as .to the condition of the house before he entered upon the occupation of it. There is nothing amounting to deceit; it was a mere ordinary transaction of letting and hiring.”
Same holding in Bowe v. Hunking, 135 Mass. 380 (46 Am. Rep. 471); Bennett v. Sullivan, 100 Me. 118 (60 Atl. 886); Doyle v. Railway Co., 147 U. S. 413 (13 Sup. Ct. 333). The well-nigh universal rule is that, in the absence of fraud or misrepresentation, the tenant takes the property as he finds it, and assumes all risk of its being fit for the purpose for which he rents it. We will not multiply authorities.
3. As between the plaintiff and defendant, lessor and lessee, no obligation rested upon the plaintiff to make the *441extensive improvements directed by the common council. Cooper v. Lawson, 139 Mich. 628 (103 N. W. 168). The fact, however, that he voluntarily did undertake to make them did not operate to change the terms of the original lease, and impose upon him the obligation which was not imposed by the lease. Watson v. Almirall, 61 App. Div. (N. Y.) 429 (70 N. Y. Supp. 662).
Under the defendant’s own showing, I do not think he is entitled to recover, even if the obligation had rested upon the plaintiff to comply with the resolutions of the council. He had complied with nearly all of them. The defendant was compelled to admit that he abandoned the premises because the sprinkler plant was not installed in the basement, and because the hose were not in the main floor and the balcony of the Auditorium. These were the sole causes for complaint. He knew or might have known that the sprinkler system was nearly completed, for he had access to the building, and testified that he was there some days before the abandonment. When the common council insisted on these improvements being made, Mr. Norris used due diligence to secure them. The theatrical season was practically ended, and no serious harm would result if the sprinkler plant had not been installed immediately. He had also let a contract to put in the hose, and it was not his fault that the contract had not been complied with. The contract shows that this improvement was shortly to be made. He had suffered no loss in the past, or, if he had, his remedy was by action to recover damages. As to the future, the improvements were so nearly completed as to remove all ground for any claim to an eviction. An eviction, however, must be grounded upon the violation of some duty of the landlord, and not of strangers or trespassers. Plaintiff was not responsible for placing policemen in the hall during plays. (The record does not show how many were in the hall, or how conspicuous they were, or how often they were present; neither does it show that, patrons would understand that they were present to act in case of fire.) He did not *442request such action by the council or give approval of it. He was in no sense a party to it. So far as this record appears, the appearance of policemen is the only act which might tend to interfere with the attendance at entertainments. But there is no evidence that it did interfere.
I think the case should be affirmed.